124 F.3d 189
SusanV.Waldman v. Robert D. Lipscher, Administrative Director ofCourts, Supreme Court of New Jersey, Office of Clerk,Stephen W. Townsend, Clerk of Supreme Court of New Jersey,Robin Hill, Disciplinary Review Board of State of NewJersey, Lee M. Hymerling, Raymond R. Trombadore, ThomasMcKinney, Herman L. Waldman, D.D.S., County of Morris,Randolph Township, Administrator v. Robert Dorkin, AmericanHome Assurance Company, a Foreign Corporation, Diamond and
NO. 96-5627
United States Court of Appeals,Third Circuit.
July 30, 1997

Appeal From:  D.N.J. ,No.95cv03250 ,
Lifland, J.


1
Affirmed.